FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/11_ Item 1. Schedule of Investments. Quarterly Statement of Investments | See Notes to Statement of Investments. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2011, the value of this security was $12,681,432, representing 1.06% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2011, the aggregate value of these securities was $12,312,804, representing 1.03% of net assets. d See Note 4 regarding holdings of 5% voting securities. e Income is reflected in the redemption value f The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association PIK - Payment-In-Kind Templeton Global Smaller Companies Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund
